DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first RCE office action on the merits of Application No. 16/604,587 filed on 10/11/2019. Claims 1, 2, 5-9, 13, 22-24, 28, 30, and 32 are pending. Claim 1 is an independent claim. Claims 1, 7, 13, 22, 24, 28, 30 and 32 have been amended. Claims 3-4, 10-12, 14-21, 25-27, 29, 31 and 33-51 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. NL2018732, filed on 4/18/2017 and NL2020576, filed on 3/13/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ruehle  et al. (US 2014/0041986 A1) (hereinafter “Ruehle ”) in view of Schafer et al. (US 2002/0084162 A1) (hereinafter “Schafer”)
Regarding claim 1, Ruehle discloses a hydraulic system (fig. 3) for a vehicle transmission, the transmission including two or more friction elements (e.g. 16, 16A, and 24’), the hydraulic system (fig. 3) comprising:
a first hydraulic circuit ( see the circuit from the pump 32A’ to the clutch 16A and to the parking lock 24’  through the section 104) arranged for actuating the two or more friction elements (e.g. 16A and 24’,  see para 68, the clutch 16A could be dual friction clutches, one starting clutch and another one separating clutch);
a first electric driven pump (e.g. 32A’) arranged for supplying hydraulic fluid to the first hydraulic circuit; and
a flow restriction (e.g. 48A’) provided in the first hydraulic circuit between an output of the first electric driven pump and a reservoir (e.g. 40) to provide leakage of hydraulic fluid into the reservoir. (see para 108)
wherein the first hydraulic circuit is arranged for generating a line pressure (e.g. by pump 32A’). 
wherein the transmission including two or more hydraulic actuators (e.g. 44A and see the annotated figure A), wherein one of the two or more hydraulic actuators is arranged for actuating a park lock system (e.g. 24’, see para 70, 80-81), 

wherein the one hydraulic actuator is arranged for bringing or maintaining the park lock system in a park position (e.g. S, fig. 1, see para 83) when the line pressure is below a predetermined pressure (see para 83) threshold. (see para 24, 35-35 and 80-99)
Ruehle discloses all the elements of the invention as mentioned above, but fails to disclose the first hydraulic circuit includes a valve arranged for draining the one hydraulic actuator when the line pressure is below the predetermined pressure threshold and the valve arranged for draining the one hydraulic actuator is positioned between the one hydraulic actuator and the first electric driven pump.
Schafer discloses a parking lock (fig. 1) for a motor vehicle wherein the  hydraulic circuit includes a valve (e.g. 104) arranged for draining the one hydraulic actuator (e.g. 46) when the line pressure is below a predetermined pressure threshold and the valve (104) arranged for draining the one hydraulic actuator is positioned between the one hydraulic actuator (46) and the first electric driven pump (64) so that the excess or unused fluid can be drained out from the system. (see para 35)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle to add a draining valve as taught by Schafer in order to drain the unused fluid from the system.
As a modified, the first hydraulic circuit may have a valve arranged for draining the one hydraulic actuator when the line pressure is below a predetermined pressure threshold.

    PNG
    media_image1.png
    522
    1053
    media_image1.png
    Greyscale
      
                                                  Fig. A: Annotated figure 3 of Ruehle 
Regarding claim 5, Ruehle/ Schafer  discloses the hydraulic system (fig. 3) as modified according to claim 1, Ruehle further discloses wherein hydraulic fluid flowing through the flow restriction is at least partly used for active lubrication of transmission components (e.g. 16, 16A). (see para: 47 and 55)
Regarding claim 6, Ruehle/ Schafer discloses the hydraulic system (fig. 3) as modified according to claim 1, wherein the flow restriction (e.g. 48 A’) has a fixed geometry.
Regarding claim 8, Ruehle/ Schafer  discloses the hydraulic system (fig. 3) as modified according to claim 1, Ruehle further discloses including a controller ( has no reference character, see para 75) arranged for controlling hydraulic pressure (see para 31 and 75) in the first hydraulic circuit by controlling flow of hydraulic fluid through the flow restriction.
Regarding claim 9, Ruehle/ Schafer discloses the hydraulic system (fig. 3) according to claim 8, Ruehle further discloses wherein the controller is arranged for controlling a speed of the first electric driven pump. (see para  31 and 75).
Regarding claim 22, Ruehle/ Schafer discloses a vehicle transmission including the hydraulic system according to claim 1. (see the rejection of claim 1 for more clarification)
Regarding claim 23, Ruehle/ Schafer discloses the hydraulic system (fig. 3) according to claim 22, Ruehle further discloses the transmission including two or more hydraulic actuators (e.g. 44A, 64 of fig. 1, see para 73, 80, noted that all embodiments have identical park lock systems), wherein one (e.g. 64 of fig. 1) of the two or more hydraulic actuators is arranged for actuating a park lock system (e.g. 24’),
wherein said one hydraulic actuator is hydraulically connected to the first hydraulic circuit for direct actuation of the hydraulic actuator using the line pressure (via line 104, see para 111),
further including mechanical means (e.g. 72, 76 of fig. 1, noted that all embodiments have identical park lock systems) 5 Roell Marie VAN DRUTEN et al. Atty. Docket No. 007938.00291 U.S. Serial No. 16/604,587 (P115227US00)for bringing the park lock system from a park position (see para 89-90) to a non-park position (see para 87-88) when the line pressure (see para 48)  is below a predetermined pressure threshold (see para 87).
Regarding claim 24, Ruehle/ Schafer discloses the hydraulic system (fig. 3) according to claim 22, Ruehle further discloses comprising:
an override means for overriding the park lock system such that the park lock system can be selectively disengaged in case the line pressure is below a predetermined threshold and/or electric power is off. (see para 93)
Claims 2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruehle  et al. (US 2014/0041986 A1) (hereinafter “Ruehle ”) in view of Schafer et al. (US 2002/0084162 A1) (hereinafter “Schafer”) and further in view of Willeke et al. (WO 2012/062259 A1) (hereinafter “Willeke”) and Hwan (US2015/0167835 A1). 
Regarding claim 2, Ruehle/ Schafer discloses the hydraulic system (fig. 3) according to claim 1, Ruehle further discloses further including: 
a second hydraulic circuit (see the circuit from pump 32 to the clutch 16 and to the parking lock 24’) arranged for lubricating and/or cooling the two or more friction elements (e.g. 16 and 24’);
a second electric pump (e.g. 32) arranged for supplying hydraulic fluid to the second hydraulic circuit,
a flow control element ( has no reference character, see para 75) arranged for controlling flow and/or pressure in the second hydraulic circuit.
However, Ruehle does not teach the flow control element is operated using hydraulic pressure from the first hydraulic circuit, wherein the first electric pump is arranged for delivering a higher pressure than the second electric pump.
Willeke teaches a similar hydraulic system (fig. 1) wherein the flow control element (e.g. 40) arranged for controlling flow and/or pressure in the second hydraulic circuit, wherein the flow control element is operated using hydraulic pressure from the first hydraulic circuit (e.g. 10) in order to set a low pressure in the clutch cooling circuit. (see para 46)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle/ Schafer to operate the flow control element as taught by Willeke in order to order to set a low pressure in the clutch cooling circuit to 
As a modified, the flow control element would be able to be operated using hydraulic pressure from the first hydraulic circuit.
However, Ruehle/ Schafer /Willeke does not disclose the first electric pump is arranged for delivering a higher pressure than the second electric pump.
Hwang teaches a similar hydraulic system (fig. 1) including a low-pressure hydraulic pump (e.g. 2) and high pressure hydraulic pump (e.g. 8) in order to improve the fuel economy by minimizing the power consumption and reliability through fail-safe function. (see para 9 and 14).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle/ Schafer to arrange the first pump supplying higher pressure than the second pump as taught by Hwang in order to improve the fuel economy by minimizing the power consumption and reliability through fail-safe function.
As a modified based on Willeke and Hwang, the flow control element would be able to be operated using hydraulic pressure from the first hydraulic circuit, wherein the first electric pump would be arranged for delivering a higher pressure than the second electric pump.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Regarding claim 7, Ruehle/ Schafer discloses the hydraulic system (fig. 3) as modified according to claim 2, Ruehle further discloses wherein the first hydraulic circuit includes at least two control elements ( see para 75) arranged for actuating the two or more friction elements (e.g. 16A and 24’), wherein the control elements are operated (via 104 for 24’) using hydraulic pressure from the first hydraulic circuit. 
Regarding claim 13, Ruehle/ Schafer discloses the hydraulic system (fig. 3) according to claim 7, Ruehle further discloses wherein the flow control element and/or the at least two control elements include(s) an electric control input. (the actuator 84 is a solenoid actuator and the actuator arrangement can be hydraulic or electromechanical or electric, see para 38, 71 and 75)
Claims 28, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ruehle  et al. (US 2014/0041986 A1) (hereinafter “Ruehle ”) in view of Schafer et al. (US 2002/0084162 A1) (hereinafter “Schafer”)and further in view of Spaulding (US 2018/0050668 A1).
Regarding claim 28 and 30, Ruehle/ Schafer discloses teaches all the elements of the invention of claim 24 as discussed above except the override means include retaining means for mechanically preventing releasing of the override means upon deactivating of the override means and the override system is arranged to maintain the park lock in a non-park position without using an electric power.
Spaulding teaches a similar park lock system (fig. 8) wherein the override means include retaining means (e.g.208)  for mechanically preventing releasing of the override means upon deactivating of the override means (e.g. fig. 4, 204) and the override system (e.g. 500)is arranged to maintain the park lock in a non-park position without using an electric power. (see para 5 and 48)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle/ Schafer to employ the parking override system as taught by Spaulding in order to lock the transmission onto the out-of-park mode so that the 
As a modified, the park lock system would be able to include an override means include retaining means for mechanically preventing releasing of the override means upon deactivating of the override means and the override system is arranged to maintain the park lock in a non-park position without using an electric power.
Regarding claim 32, Ruehle/ Schafer discloses teaches all the elements of the invention of claim 24 as discussed above except a park lock checking system configured to detect a failure to bring the park lock system in an engaged position.
Spaulding teaches a similar park lock system (e.g. 204) wherein a powertrain control module (e.g. 199) including a control system (e.g. 190) to control the operating mode of park lock system to adjust  a position of the park road of the park lock system (e.g. 153) (see fig. 1, para 35-36 of Spaulding).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle/ Schafer to employ the parking control system as taught by Spaulding in order to adjust a position of the park rod of the park lock system so that the park lock system can be engaged or disengaged based on the operation mode such as override, out-of- park position etc.
As a modified, the park lock system would be able to include a park lock checking system configured to detect a failure to bring the park lock system in an engaged position.

Remarks and Response
Applicant's arguments filed on 12/27/2021 have been fully considered and they are not persuasive for the reasons set forth below.

Response to Arguments
Regarding claim 1, applicant argues “With respect to the reference Schafer, for the reasons of record as stated in the response filed September 1, 2021, this reference discloses a separate park lock circuit, i.e., separate from any line pressure circuit. The park lock circuit has its own pressure source 64, its own pressure line 66, and its own actuator (piston chamber 48, piston 46, spring 50), in order to actuate the park lock 11 to engage the park lock wheel 10. This is an important distinction, since none of the components of the park lock circuit of Schafer are connected to a line pressure circuit, as the claimed invention requires. 
According to the configuration of Schafer, "if piston chamber 48 is non-pressurized, drain valve 104...is opened by spring force." Refer to paragraph [0035]. "Via drain valve 104, a certain amount of leakage fluid can therefore be removed when the parking lock is engaged while the piston chamber 48 is non-pressurized." When the connection between the pressure supply 64 and the piston chamber 48 is created, the drain valve 104 is closed by the fluid flow, the pressure in piston chamber 48 rises, and the parking lock is disengaged. Accordingly, the drain valve opens, and drains, when the pressure in the pressure chamber 48 is low. The solenoids 56, 58 are closed to allow the fluid to flow from the pressure chamber 48 to the drain valve 104, instead of back to the pressure source 64 when the park lock is engaged. Refer to paragraph [0035]. 
the rejections rely on Schafer's teachings of a drain valve merely in isolation, without considering the full teachings of this reference, according to the understanding of one skilled in the art”.  This is not persuasive. Ruehle ref. discloses a line pressure threshold (see para 83). To address the drain valve, Schafer ref has been used. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).  The examiner respectfully disagrees.
Regarding claim 1, applicant argues “According to the disclosure of Ruehle, the park lock cylinder 68 is directly connected to the pump 32, which is the pump 32 that also actuates the . As taught in paragraph [0083],"if a sufficient pressure is built up at the discharge port 42, the parking lock piston 70 can therefore be moved from the closed position S into the open position O against the force of the preloading device 72. " Therefore, when there is sufficient pressure provided by the pump 32, the park lock is in the open position (refer to paragraph [0080]), and when there is no pressure, the preloading device 72 pushes the park lock cylinder 68 and the park lock to the closed position. In view of this description, the skilled person would understand from Ruehle that the chamber of the park lock cylinder 68 is emptied by the preloading device 72 pushing the cylinder back when the pump pressure is too low. 
Also, in the annotated figure provided on page 4 of the Office Action (shown below), the Examiner indicates pressure sensor 46 as being a flow control element, and pressure sensor 46A as being a controller. This is simply incorrect. A pressure sensor is neither a flow control element nor a controller. According to the plain meaning of a "pressure sensor," the pressure sensors 46, 46A measure the pressure in the flow lines; they do not control it. Refer also to paragraph [0075] of Ruehle”. This is not persuasive. Paragraph 83 of Ruehle referrers to fig.1 and the rejection relied upon the embodiment of fig. 3 wherein the parking lock is connected to pump 32 and 32A’ and the retraining device can be actuated by means of both pumps. Moreover, paragraph 28 of Ruehle discloses it is conceivable for suitable valves to be arranged between the actuator pump and the clutch actuator or the parking lock actuator.
Paragraph 75 of Ruehle discloses the measured pressure can be fed back via a control device (not designated specially) in order in this way to regulate the pressure. The pressure sensor (e.g. 46) is connected to the fluid line which connects the discharge port 42 and the clutch actuator. As best understood, the control element is associated with the pressure sensor 46, 46a.
The examiner respectfully disagrees.
Regarding claim 1, applicant argues “In addition, contrary to the invention as presently claimed, Ruehle provides two pumps 32, 34, with each pump driving one friction element. According to the language of claim 1, there is a first electric driven pump arranged for supplying hydraulic fluid to the pressure line circuit actuating the two or more friction elements. In fact, according to the disclosure of Ruehle, there is not a single, first hydraulic circuit there are actually two hydraulic circuits, one for each friction element. Insofar as Ruehle is relied upon for disclosing all elements of the claimed invention, except for the drain valve, such reliance is without merit. Ruehle also fails to disclose a first hydraulic circuit arranged for actuating the two or more friction elements, as claimed.” This is not persuasive. In this rejection, one hydraulic circuit of Ruehle has been referred (see the rejection of claim 1 for clarification) and for two or more friction element, see para 68, the clutch 16A could be dual friction clutches, one starting clutch and another one separating clutch. The examiner respectfully disagrees.
Regarding claim 1, applicant argues “Even assuming (without conceding) that a skilled person would have found a reason to combine the teachings of Ruehle and Schafer, the result of this combination, when properly considering the reference teachings in their entireties, is illustrated in the figure below. In particular, the correct application of Schafer to Ruehle would require that the park lock pressure circuit with the pump 64 is connected to the sump 40 of Ruehle, as indicated below, in a third hydraulic circuit. Hydraulic system resulting from the A third hydraulic circuit for the park lock, according to Schafer, includes the pump 64. 
More particularly, a separate hydraulic circuit, connected to pump 64, is used to control another park lock, as expressly taught in Schafer. This park lock is not hydraulically connected to any other friction elements. Furthermore, the park lock actuator is not directly controlled by the line pressure generated by the pump 32, or the pump 32A. A drain valve 104 is provided in this separate hydraulic circuit. The drain valve is used to drain unused fluid when the piston chamber 48 is disconnected from the pressure source 64 and connected to the non-pressurized sump 70. The drain valve 104 is constructed in the manner of a check valve and is opened by a spring force when disconnected from the pressure source. Importantly, the drain valve cannot drain the park lock actuator if the line pressure is below a pressure threshold, because it cannot be connected to the line pressure circuit. 
Whereas the present rejections rely on an alternative modification of the park lock system 11 of Ruehle, in which the drain valve 104 disclosed in Schafer is simply cut and pasted into this system, such modification fails to consider the reference teachings in their entireties, as noted above. Moreover, the skilled person would not have found any reason for making this been understood as superfluous. When the pressure in the line from the pump 32 is below a certain threshold, the preloading element 72 in any event pushes the cylinder 68 back, emptying the chamber of the park lock actuator. In this case, there is nothing to drain anymore, because the hydraulic actuator of the park lock system 24 is emptied anyway via the preloading spring 72. An additional drain valve, according to the disclosure or Ruehle modified by Schafer as the Examiner proposes, would not have any function at all. 
The skilled person certainly would not have found a reason to modify Ruehle with a component, namely the drain valve of Schafer, which was understood to be superfluous/non- functional. 

The combined teachings of Ruehle and Schafer would not have resulted in the claimed invention, including each and every element claimed. At least for this reason, these references do not render claim 1 or its dependent claims obvious. See CFMT, Inc. v. Yieldup Int'l. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003): "obviousness requires a suggestion of all limitations in a claim." (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)). The further cited references Willeke/Hwang, and Spaulding are cited for teaching the additional features specified in dependent claims 2, 7, 13, 28, 30, and 32. But these references do not overcome the deficiencies of Ruehle and Schafer, as noted above, in terms of their failure to suggest all elements of base claim 1. ” This is not persuasive. In this rejection, the concept of using the valve between the pump and the actuator for draining the actuator when the line pressure is below the predetermined pressure threshold has been considered and to achieve that there is no need to add any more hydraulic circuits as suggested by the applicant in the argument. It could be done easily as per disclosed by Schafer wherein the piston chamber 48 of the actuator is connected via a drain valve 104 to sump 70 (see para 35 of Schafer). Moreover, the paragraph 28 of Ruehle discloses it is conceivable for suitable valves to be arranged between the actuator pump and the clutch actuator or the parking lock actuator.
The valve 104 of Schafer is named as drain valve by the ref which implies that this valve is capable of draining fluid. (see para 35). The claim limitation “valve” is merely a valve which is arranged for draining the actuator. The claim does not recite to empty the actuator or drain it completely rather to drain the actuator.
 The examiner respectfully disagrees.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Ishikawa et al. (US 20170268673 A1) discloses a parking lock device wherein a hydraulic circuit 31 is arranged for actuating a parking lock device 12 and a hydraulic actuator 25 is arranged for maintaining the park lock system in a park/non-park position when the line pressure is below/above the predetermined pressure threshold.
	Schuler et al. (US 20130118852 A1) discloses a clutch transmission, in particular a dual-clutch transmission for a vehicle, such as a motor vehicle, includes at least one automatic transmission with a hydraulically actuatable clutch and at least one hydraulically actuatable gear actuator, and a hydraulic circuit having a tank supplying an unpressurized hydraulic medium and a pressure source supplying a pressurized hydraulic medium. For operating the respective clutch, a first pressure control valve and at least one second pressure control valve are arranged upstream of the respective coupling. At least one of the pressure control valves is connected with an upstream switching device which connects the at least one pressure control valve and a hydraulically actuatable parking lock either with the pressure source or with the tank.
Kuehn et al. (US 20070044650 A1) discloses a valve system including a controller and a valve including a valve element and a valve bore. The valve element is selectively movable relative to the valve bore at least partially in response to a signal communicated from a controller. The actuator and a determined pressured drop. The determined pressure drop is at least partially based on a hysteretic filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655